















    EXHIBIT B
                                                                      1


 1                      UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
 2
     * * * * * * * * * * * * * * * *         )
 3   UNITED STATES OF AMERICA,               )    Criminal Action
                                             )    No. 20-00127
 4                    Plaintiff,             )
                                             )
 5     vs.                                   )
                                             )
 6   CHANCE BARROW,                          )    Washington, DC
                                             )    June 24, 2021
 7                    Defendant.             )    8:42 a.m.
                                             )    (MORNING SESSION)
 8   * * * * * * * * * * * * * * * *         )

 9
                       TRANSCRIPT OF JURY TRIAL
10           BEFORE THE HONORABLE COLLEEN KOLLAR-KOTELLY,
                     UNITED STATES DISTRICT JUDGE
11

12
     APPEARANCES:
13
     FOR THE GOVERNMENT:           ELIZABETH A. ALOI, ESQ.
14                                 AMANDA R. VAUGHN, ESQ.
                                   UNITED STATES ATTORNEY'S OFFICE
15                                   FOR THE DISTRICT OF COLUMBIA
                                   555 Fourth Street, NW
16                                 Eleventh Floor
                                   Washington, DC 20530
17

18   FOR THE DEFENDANT:            EUGENE OHM, ESQ.
                                   OFFICE OF THE FEDERAL PUBLIC
19                                   DEFENDER
                                   625 Indiana Avenue, NW
20                                 Suite 550
                                   Washington, DC 20004
21

22   REPORTED BY:                  LISA EDWARDS, RDR, CRR
                                   Official Court Reporter
23                                 United States District Court for the
                                     District of Columbia
24                                 333 Constitution Avenue, NW
                                   Room 6706
25                                 Washington, DC 20001
                                   (202) 354-3269
                                                    2


 1
                              I N D E X
 2

 3

 4   The Court's Charge to the Jury       Page 13

 5   Question from the Jury               Page 61

 6                                        Page 65

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                                                    3


08:42:38AM    1               THE COURT:    This is the United States versus

08:42:40AM    2   Chance Barrow, 20-CR-127.

08:42:42AM    3               Counsel, would you identify yourselves for the

08:42:45AM    4   record.

08:42:45AM    5               MS. ALOI:     Good morning.    Liz Aloi and Amanda

08:42:50AM    6   Vaughn for the United States.

08:42:51AM    7               THE COURT:    Good morning.

08:42:56AM    8               MR. OHM:     Eugene Ohm on behalf of Mr. Barrow.

08:42:58AM    9   Good morning, your Honor.

08:42:58AM   10               THE COURT:    Good morning.

08:42:59AM   11               A couple things:    I brought you in early because

08:43:01AM   12   it dawned on me there were a couple of instructions to go

08:43:04AM   13   over.

08:43:04AM   14               I have left the instruction relating for them to

08:43:11AM   15   no longer consider the national security clearance.

08:43:19AM   16               THE COURTROOM DEPUTY:    (Connecting public

08:43:23AM   17   telephone line.)

08:43:24AM   18               THE COURT:    We'll wait until after we start the

08:43:34AM   19   instructions to do that, Dorothy.         I want to get moving.

08:43:34AM   20               I realize, Mr. Ohm, you had insufficient evidence

08:43:44AM   21   there.    They didn't give any reason, and they're not

08:43:47AM   22   required to.   So I'm not going to have them speculate as to

08:43:49AM   23   why that got dropped out.      The point is, it's no longer

08:43:52AM   24   there.    I want to make sure they're not looking for this or

08:43:56AM   25   thinking about it.
                                                                                   4


08:43:56AM    1               The other one is the defense theory, which I had

08:44:00AM    2   done a short one.   You objected, so I did a longer one.

08:44:04AM    3               And the problem with what you had proposed -- and

08:44:09AM    4   I worked from the second one -- for the defense theory,

08:44:13AM    5   frankly, your defense theory is insufficient evidence.

08:44:16AM    6   There isn't identification or entrapment or something that

08:44:20AM    7   we would put something in.   There isn't any particular

08:44:24AM    8   additional evidence you're focusing on.     What you're

08:44:27AM    9   focusing on is really that the Government didn't prove their

08:44:30AM   10   case.

08:44:30AM   11               It's a defense theory as an instruction.      It's not

08:44:35AM   12   argument.   The way you wrote it is like it's argument.      I

08:44:41AM   13   read it, and it's an instruction.    So it needs to be put in

08:44:43AM   14   the language of an instruction.

08:44:44AM   15               So what I've done is started off with what you

08:44:48AM   16   said, which was that he's not guilty -- asserts he's not

08:44:53AM   17   guilty, and your theory that there's insufficient evidence

08:44:58AM   18   to prove beyond a reasonable doubt each of the required

08:45:01AM   19   elements.

08:45:01AM   20               The specific language is what you focused on in

08:45:05AM   21   your version with some annotations and things in there,

08:45:11AM   22   which is argument and not something the Court would give.

08:45:15AM   23   So you can take a look at it.     It's either nothing or this.

08:45:20AM   24               So I'll let you take a look at it in terms of

08:45:22AM   25   doing it.   But it picks up all of the things that you
                                                                                          5


08:45:26AM    1   focused on specifically.      Just put it in instruction

08:45:31AM    2   language.

08:45:32AM    3               MR. OHM:     Your Honor, it's certainly preferable to

08:45:36AM    4   the one that the Court sent out yesterday.       It's our

08:45:39AM    5   position that the first defense -- the theory-of-the-defense

08:45:43AM    6   instruction with facts is the most appropriate one.         But

08:45:46AM    7   we'll accept this over nothing.

08:45:49AM    8               THE COURT:    As I said, what you wrote was more

08:45:52AM    9   like an argument.      So I'm not giving that.

08:45:55AM   10               The next thing --

08:45:56AM   11               MR. OHM:     Your Honor, some judges, I know, also

08:45:58AM   12   deal with that problem by just saying "the defense contends"

08:46:02AM   13   in the beginning.

08:46:02AM   14               THE COURT:    Well, I have it as "it asserts."        But

08:46:05AM   15   it still is -- the way you presented it, it still is more

08:46:08AM   16   casual in terms of not being an instruction.      It is part of

08:46:12AM   17   the instructions, so that's why I'm giving it this way.

08:46:14AM   18               In terms of exhibits, there will be a signed sheet

08:46:20AM   19   that you need to sign to indicate what's going back.        I want

08:46:23AM   20   to clarify for the record that the NCIS notes are going to

08:46:34AM   21   be 13-A.    They were not admitted.    But I want to make sure

08:46:37AM   22   on the record that that's what they are.

08:46:38AM   23               The email with Trevor Nelson -- the email with the

08:46:43AM   24   Trevor Nelson chain is 13.      These are defense exhibits.

08:46:48AM   25   They wound up as both being 13.      So I'm making a distinction
                                                                                        6


08:46:51AM    1   between 13 and 13-A.     13-A, which is the NCIS notes, didn't

08:47:03AM    2   get admitted.   So they're not going to get that.

08:47:05AM    3               There will be a sign-in sheet before the exhibits

08:47:07AM    4   are sent back to the jury for you to look at them and make

08:47:09AM    5   sure you agree this is what got admitted and is going back

08:47:12AM    6   there.

08:47:13AM    7               Electronically, if you have them set up

08:47:19AM    8   electronically with nothing else on them in terms of their

08:47:23AM    9   only being the things that are admitted -- so they're copies

08:47:27AM   10   of the exhibits -- we can consider if people look at it and

08:47:32AM   11   send it back because they've got big screens.           Otherwise,

08:47:39AM   12   they're looking at paper, which has to be passed around.             So

08:47:40AM   13   it's something you may want to consider.

08:47:42AM   14               We should talk to John Cramer, Dorothy, when we're

08:47:46AM   15   finished with the instructions for him to help us as to how

08:47:48AM   16   it can be shown.   Because if somebody back there -- we've

08:47:52AM   17   got a clean laptop.      They can just show it and everybody can

08:47:55AM   18   look at them.   But it should be only the exhibits that were

08:47:58AM   19   admitted.

08:47:58AM   20               My understanding is that you all just had a laptop

08:48:01AM   21   with nothing else on it.        But I could be wrong.    That's

08:48:04AM   22   usually what they do.     Yes?     No?

08:48:09AM   23               MS. ALOI:    Yes.

08:48:10AM   24               THE COURT:    I'll let you confer, both sides, with

08:48:13AM   25   John Cramer when he comes as to what's to be sent back.
                                                                                      7


08:48:17AM    1   Obviously, you will have paper copies, but that doesn't get

08:48:21AM    2   easily sent around for everybody to take a look at it,

08:48:24AM    3   because they've got big screens.         It's a courtroom just like

08:48:26AM    4   this.

08:48:29AM    5                Ms. Aloi, did you want to say something?

08:48:31AM    6                MS. ALOI:    No.    We're all squared away.

08:48:33AM    7                THE COURT:   So I'm assuming the same thing,

08:48:38AM    8   Ms. McElvein, that you've got the same thing in terms of

08:48:41AM    9   your exhibits that can be done electronically without too

08:48:45AM   10   much trouble?

08:48:46AM   11                MS. McELVEIN:      Yes.   I can certainly do that

08:48:51AM   12   without too much trouble.

08:48:52AM   13                THE COURT:   We'll just double-check with

08:48:54AM   14   Mr. Cramer so nothing goes back that creates a problem at a

08:48:57AM   15   later point.    But, anyway, they've got big screens like we

08:49:00AM   16   have here.    It's exactly the same setup.       And so it's just

08:49:03AM   17   easier for all of them to take a look at documents that are

08:49:06AM   18   at issue.

08:49:08AM   19                You should know that their lunches are at 12:30,

08:49:12AM   20   because that's what the kitchen does.

08:49:15AM   21                As I understand it, they're doing -- what are they

08:49:17AM   22   doing?   They're bringing up sandwiches?        Dorothy, what's

08:49:19AM   23   happening with them?      They're not doing any lunch?

08:49:22AM   24                THE COURTROOM DEPUTY:      Everybody just buys their

08:49:23AM   25   own lunch.     The marshal takes them downstairs all together.
                                                                                     8


08:49:26AM    1                THE COURT:   Oh, they go down.   That's what I was

08:49:28AM    2   asking.

08:49:29AM    3                So I can tell them correctly, just tell me, what

08:49:31AM    4   happens at lunch?

08:49:32AM    5                THE COURTROOM DEPUTY:   The CSO will come up and

08:49:35AM    6   get them, take them downstairs for them to get their lunch

08:49:38AM    7   and bring it back up.

08:49:40AM    8                THE COURT:   I wasn't sure what they were going to

08:49:42AM    9   do.

08:49:42AM   10                At the end of this, we'll have a discussion as

08:49:49AM   11   well as to where counsel is going to be while we have them

08:49:53AM   12   deliberating.

08:49:54AM   13                I would stay in the courthouse, at least

08:49:57AM   14   initially.    If we're going to get notes, we tend to get them

08:50:00AM   15   at the beginning.    If you're going to be out of the

08:50:02AM   16   courthouse, we need to have a cell phone or some way to know

08:50:06AM   17   where you are.    You can't be too far.   We only call one

08:50:11AM   18   person for each side.

08:50:15AM   19                Mr. Barrow, you should stay with your lawyer so

08:50:17AM   20   we're not trying to find you as well.

08:50:19AM   21                THE DEFENDANT:   Yes, your Honor.

08:50:19AM   22                THE COURT:   The break is at 12:30.   And they come

08:50:22AM   23   back roughly -- they'll be finished with their lunch around

08:50:26AM   24   1:30.     If you're going to go someplace during that period of

08:50:30AM   25   time, check in with the courtroom to make sure they haven't
                                                                                     9


08:50:35AM    1   sent us -- they tend to send notes or verdicts just before

08:50:40AM    2   lunch or right after lunch.       So if we're not able to get you

08:50:42AM    3   and you're off someplace, it sort of delays the matter.

08:50:46AM    4                So I don't know where you're going to hang out,

08:50:48AM    5   the courthouse, or if you're going someplace else.      Anyway,

08:50:53AM    6   just be prepared to let us know at the end.

08:50:59AM    7                I think that's it.    Let me just look at one other

08:51:02AM    8   thing.

08:51:07AM    9                There will be a CSO that will be out of the

08:51:09AM   10   courtroom.    They have to communicate with us with notes.

08:51:12AM   11                They will get two copies of the verdict form.

08:51:15AM   12   They'll send a note back when they reach a unanimous verdict

08:51:20AM   13   with the verdict form.     They keep one; we get one.   We bring

08:51:25AM   14   them out, ask them -- the foreperson to stand.

08:51:29AM   15                So we need to have the foreperson have a hand mic

08:51:33AM   16   to be able to do the verdict when we get it, Dorothy.

08:51:37AM   17                THE COURTROOM DEPUTY:    Okay.

08:51:38AM   18                THE COURT:   And then if there's a poll, we'll have

08:51:41AM   19   to hand it around to each of the jurors, assuming that's

08:51:46AM   20   what happens.

08:51:47AM   21                Let me see what else there is.

08:51:49AM   22                I'm going to say all of this again so they will

08:51:52AM   23   not have missed anything.

08:51:53AM   24                Do we have all the jurors?

08:52:00AM   25                THE COURTROOM DEPUTY:    No.
                                                                                   10


08:52:03AM    1             THE COURT:    Any other aspects of this, Dorothy, we

08:52:06AM    2   need to go over, since it's not our usual jury room?

08:52:09AM    3             THE COURTROOM DEPUTY:     No.

08:52:37AM    4             THE COURT:    Now we can get the line in the

08:52:42AM    5   overflow courtroom set up.

08:52:43AM    6             THE COURTROOM DEPUTY:     (Connects public telephone

08:52:50AM    7   line.)

08:52:51AM    8             THE COURT:    You'll see we did a table of contents

08:52:54AM    9   so they can find things more easily in terms of the pages.

08:53:20AM   10             MR. OHM:     Your Honor, for the one about the

08:53:23AM   11   national security, for the revocation of national security

08:53:27AM   12   clearance issue, is that in here?

08:53:29AM   13             THE COURT:    Yes.

08:53:30AM   14             MR. OHM:     What page is it on?

08:53:33AM   15             THE COURT:    Hold on.

08:53:39AM   16             It's Page 21.

08:53:40AM   17             MR. OHM:     Okay.   Thank you.

08:56:55AM   18             THE COURT:    Is the phone working?

08:56:57AM   19             THE COURTROOM DEPUTY:     Yes.

08:56:57AM   20             THE COURT:    Is the overflow courtroom working or

08:57:00AM   21   not?

08:57:01AM   22             THE COURTROOM DEPUTY:     Yes.    It should be.

09:02:21AM   23             MR. OHM:     Your Honor, just so the Court knows, we

09:02:23AM   24   don't have an extra flash drive, but we're trying to get

09:02:26AM   25   somebody from the office to run one over.      So we'll have
                                                                                    61


10:23:13AM    1               Do they need some assistance with the electronic

10:23:17AM    2   stuff going in there, into the other courtroom, do you

10:23:23AM    3   think, Dorothy?

10:23:24AM    4               THE COURTROOM DEPUTY:   I don't know, Judge.   I

10:23:26AM    5   need to find out who's the foreperson, if they know how to

10:23:31AM    6   use the equipment.   I haven't had time to do any of this

10:23:33AM    7   yet.

10:23:33AM    8               THE COURT:   That's fine.   That's why I'm

10:23:35AM    9   suggesting we get help.

10:26:18AM   10               (Thereupon a recess was taken, after which the

01:19:30PM   11   following proceedings were had:)

01:19:30PM   12               THE COURT:   We received a jury note.   It was just

01:19:43PM   13   shortly before they went to lunch.      So I figured the easier

01:19:47PM   14   thing to do was to come back at 1:15.      Their lunch is 12:30

01:19:51PM   15   to 1:30 and that way everybody could get lunch, including

01:19:54PM   16   them.

01:19:54PM   17               So the note reads:   "As it relates to Count 1

01:19:57PM   18   only, please clarify what evidence refers to 'supplementary

01:20:03PM   19   materials'?

01:20:04PM   20               "Is it only the USAJobs application and the

01:20:10PM   21   documents uploaded (SF 50, résumé, et cetera) or does it

01:20:15PM   22   include the TIGTA portion that was completed and submitted

01:20:18PM   23   as well?"

01:20:18PM   24               Now, the Government has sent something back that

01:20:21PM   25   indicates that this is a factual issue for the jury and they
                                                                                       62


01:20:27PM    1   should be making the decision.

01:20:30PM    2                I frankly somewhat disagree.     The indictment

01:20:34PM    3   indicates in it precisely what the supplemental materials

01:20:41PM    4   are.     It's the résumé, the SF 15, which is the veterans'

01:20:45PM    5   preference and the SF 50.        It did not include the TIGTA

01:20:49PM    6   portion.

01:20:50PM    7                So I'm not sure what documents they're asking to

01:20:51PM    8   look at.     If it's fairly clear-cut from the indictment what

01:20:54PM    9   they are, I don't see any reason not to tell them as opposed

01:20:57PM   10   to them trying to figure out which documents are there.

01:21:00PM   11                Mr. Ohm?     Do you agree with me or them?

01:21:03PM   12                MR. OHM:     I agree with you, your Honor.

01:21:06PM   13                THE COURT:    So would you agree it doesn't include

01:21:10PM   14   TIGTA?

01:21:10PM   15                MR. OHM:     Yes.   I think it's pretty clear that it

01:21:12PM   16   doesn't.

01:21:12PM   17                THE COURT:    Government?

01:21:13PM   18                MS. ALOI:    Your Honor, that's fine.

01:21:15PM   19                THE COURT:    That's fine?

01:21:16PM   20                MS. ALOI:    Yes.

01:21:16PM   21                THE COURT:    So the note that will go back will be

01:21:19PM   22   something like:    In response to your jury note as to Count 1

01:21:24PM   23   regarding which documents are involved in the referenced,

01:21:27PM   24   quote, "supplemental materials," it is the SF 50, résumé,

01:21:40PM   25   et cetera.    I'll just put it the way they've done it and not
                                                                                       63


01:21:45PM    1   the TIGTA portion.

01:21:52PM    2                Do we need to say anything else?

01:21:57PM    3                MS. ALOI:     Not from the Government's perspective.

01:21:59PM    4                THE COURT:    Does that work?

01:22:00PM    5                MR. OHM:     I'm sorry.     Did the Court say it was

01:22:01PM    6   going to delineate the materials?

01:22:03PM    7                THE COURT:    I'm sorry?

01:22:04PM    8                MR. OHM:     Did the Court say it was going to

01:22:05PM    9   delineate the materials?

01:22:06PM   10                THE COURT:    I'm just going to follow their

01:22:08PM   11   language.    So to which documents are included in the

01:22:12PM   12   referenced supplemental materials, it is the SF 50, résumé,

01:22:18PM   13   et cetera.

01:22:18PM   14                So I've used it the way they've described it and

01:22:21PM   15   not -- it does not include the TIGTA portion that was

01:22:24PM   16   completed and submitted as well.          So I'm just using their

01:22:28PM   17   language.

01:22:28PM   18                MR. OHM:     That's fine.    I guess part of me says,

01:22:32PM   19   is "et cetera" only the SF 15?

01:22:35PM   20                THE COURT:    As far as I know, it's only the SF 15,

01:22:38PM   21   according to the indictment.       That's what I went back and

01:22:40PM   22   looked at.

01:22:40PM   23                MR. OHM:     Right.

01:22:40PM   24                THE COURT:    Was the veterans' preference put in?

01:22:45PM   25   I can't remember.       Was that part of it?     I know there was
                                                                                     64


01:22:47PM    1   some discussion, but I don't know --

01:22:48PM    2                MR. OHM:     I believe we put the whole application

01:22:51PM    3   packet in.

01:22:51PM    4                MS. ALOI:     It was not in the Government's

01:22:53PM    5   exhibits, but Mr. Ohm supplemented it.

01:22:56PM    6                THE COURT:    Did it include that as well?

01:22:58PM    7                MR. OHM:     Yes.

01:22:59PM    8                THE COURT:    So it should be the SF 50, résumé and

01:23:01PM    9   SF 15?

01:23:03PM   10                MR. OHM:     Yes.

01:23:05PM   11                THE COURT:    We might as well have them look at the

01:23:07PM   12   right thing.

01:23:08PM   13                So it's not the TIGTA portion completed and

01:23:10PM   14   submitted as well, using their language.

01:23:38PM   15                We're going to type it quickly and then print it

01:23:42PM   16   out if we can.    If we can't, we'll just go back to chambers

01:23:48PM   17   and do it.

01:29:44PM   18                THE COURTROOM DEPUTY:      (Tenders document to

01:29:47PM   19   counsel.)

01:29:47PM   20                THE COURT:    So that's the printed copy that's

01:29:49PM   21   going to go back.       I'll sign it.   Just so you have it for

01:29:55PM   22   the record.

01:29:56PM   23                So it uses their language in terms of doing it.

01:29:58PM   24   Is that all right?

01:29:58PM   25                MR. OHM:     Yes, your Honor.
                                                                                    65


01:29:59PM    1                THE COURT:    Government?

01:29:59PM    2                MS. ALOI:    Yes.     This is fine.

01:30:01PM    3                THE COURT:    Okay.    What I would suggest is you not

01:30:11PM    4   go too far away just in case we get another note back

01:30:15PM    5   afterwards.     Or if you're going to stay in the courthouse

01:30:25PM    6   but don't want to sit here forever, just let us know where

01:30:28PM    7   you'll be.    There are tables out in the atrium if you want

01:30:37PM    8   to sit there.

01:30:41PM    9                MS. ALOI:    Yes, your Honor.

01:30:41PM   10                MS. VAUGHN:    Thank you, your Honor.

01:30:42PM   11                (Thereupon a recess was taken, after which the

02:13:18PM   12   following proceedings were had:)

02:13:18PM   13                THE COURT:    I told you we'd get another note.

02:13:22PM   14                Let me read this one into the record:

02:13:26PM   15                "For Count 1, as part of 'job application,' are we

02:13:35PM   16   to consider Questions 1 through 17 from Pages 1 to 3 of

02:13:40PM   17   Government's Exhibit No. 3?"

02:13:43PM   18                I have looked at Government's Exhibit No. 3, which

02:13:53PM   19   is the application.       We can either say something like

02:14:01PM   20   "Nothing's excluded" or that they should consider the whole

02:14:03PM   21   document.    I wouldn't get anything more specific than that,

02:14:06PM   22   unless we excluded something.

02:14:12PM   23                MS. ALOI:    Your Honor, Mr. Ohm and I don't agree

02:14:14PM   24   on much, but I think we agree the answer to this question is

02:14:17PM   25   yes.
                                                                                      66


02:14:18PM    1                MR. OHM:     That's true.

02:14:19PM    2                THE COURT:    Okay.    Then we'll send it back short

02:14:24PM    3   and sweet.

02:14:32PM    4                MS. ALOI:     Your Honor, it might be worth also

02:14:37PM    5   pointing the jury to the wire fraud instruction that you

02:14:41PM    6   gave.   I fear there might be some confusion because of the

02:14:47PM    7   box that was cut and pasted from the indictment into the

02:14:53PM    8   instruction, maybe inadvertently suggesting they need to

02:14:56PM    9   find something about every particular document listed

02:14:58PM   10   instead of the requirement as set forth in your

02:15:03PM   11   instructions, that they simply need to find that the wire

02:15:06PM   12   moved interstate.       It seems like the way in which the box

02:15:12PM   13   was cut and pasted from the indictment may be generating

02:15:14PM   14   some confusion.

02:15:16PM   15                THE COURT:    Well, what we could do is just simply

02:15:20PM   16   suggest that they should read the full instruction on wire

02:15:31PM   17   fraud or something like that.        I don't know.

02:15:34PM   18                MR. OHM:     Your Honor, as I was telling Mr. Barrow,

02:15:37PM   19   I think it's entirely speculative.        We have no idea what

02:15:39PM   20   they're thinking or what they're doing.        We do know, though,

02:15:42PM   21   they know how to ask a question.

02:15:44PM   22                THE COURT:    Right.

02:15:44PM   23                MR. OHM:     So I would just say that the appropriate

02:15:46PM   24   answer right now is "yes," and they'll ask if they need

02:15:50PM   25   more.
                                                                                       67


02:16:12PM    1                THE COURT:    I think they're just making sure that

02:16:59PM    2   they're looking at the right documents.

02:18:40PM    3                So the note would say, "Dear Jurors:     In response

02:18:45PM    4   to the juror note from your foreperson regarding the 'job

02:18:48PM    5   application,' the answer is Yes," capitalized, "as to your

02:18:53PM    6   question, 'Are we to consider Questions 1 through 17 from

02:18:57PM    7   Pages 1 to 3 of Government's Exhibit 3?'"

02:19:00PM    8                Is that acceptable?    So it picks up with their

02:19:03PM    9   language.

02:19:03PM   10                MR. OHM:     Yes, your Honor.

02:19:05PM   11                MS. ALOI:     Could we take a look?   Are we drafting

02:19:07PM   12   something?    Could we take a look at it?      Ms. Vaughn is

02:19:11PM   13   coming.

02:19:11PM   14                THE COURT:    Look at what?

02:19:12PM   15                MS. ALOI:     Are you putting it on paper as you did

02:19:14PM   16   the last time?

02:19:15PM   17                THE COURT:    Yes.   I'm typing it out, signing it

02:19:17PM   18   and it goes back.       I'll show it to you.   It's the same

02:19:21PM   19   format as we did with the last note.

02:19:23PM   20                MS. ALOI:    Okay.

02:19:24PM   21                THE COURT:    I just wanted to type it out.

             22                (Thereupon, Ms. Vaughn entered the courtroom and

02:19:34PM   23   the following proceedings were had:)

02:19:34PM   24                THE COURT:    We'll send it to Dorothy and we'll

02:19:36PM   25   print it out in the courtroom like we did last time and
                                                                                     68


02:19:38PM    1   you'll get a copy of it.       I just didn't want to print it if

02:19:44PM    2   you had a different issue about it.

02:20:57PM    3                THE LAW CLERK:    Dorothy, I just sent it to you.

02:20:59PM    4                THE COURT:    If you could print it out like we did

02:21:01PM    5   last time.

02:21:35PM    6                THE COURTROOM DEPUTY:      (Tenders document to

02:21:38PM    7   counsel.)

02:21:38PM    8                THE COURT:    Look it over and see if that's okay.

02:21:40PM    9   Then we'll send the answer back.

02:21:42PM   10                MR. OHM:     That's okay from our perspective.

02:21:47PM   11                MS. ALOI:    That's fine.    Thank you.

02:21:49PM   12                THE COURT:    All right.    I wouldn't go too far.

02:22:00PM   13                (Thereupon a recess was taken, after which the

             14   following proceedings were had:)

             15                (Morning session concluded.)

             16

             17

             18

             19

             20

             21

             22

             23

             24

             25
                                                                  69


 1                              CERTIFICATE

 2

 3                         I, LISA EDWARDS, RDR, CRR, do hereby

 4   certify that the foregoing constitutes a true and accurate

 5   transcript of my stenographic notes, and is a full, true,

 6   and complete transcript of the proceedings produced to the

 7   best of my ability.

 8

 9

10                         Dated this 24th day of June, 2021.

11

12                 /s/ Lisa Edwards, RDR, CRR
                   Official Court Reporter
13                 United States District Court for the
                     District of Columbia
14                 333 Constitution Avenue, NW, Room 6706
                   Washington, DC 20001
15                 (202) 354-3269

16

17

18

19

20

21

22

23

24

25